Freedman, P. J.
The record fails to show an exception sufficient within the rule laid down by the Court of Appeals in the recent case of Brozek v. Steinway R. Co., 161 N. Y. 63, under which the appellant can urge before this co.urt error in the charge of the trial judge upon the question relating to the measure of damages.
The cases cited by the appellant, to the effect that the question may be considered' on appeal irrespective of an exception, apply *771to the power of the General Term, which, in this case, is the General Term of the City Court.
The record also fails to show an exception to the admission of testimony as to the market value of the goods, which, in the form in which, and under the circumstances under which, it was taken, is tenable.
The judgment should be affirmed, with costs.
Judgment of the General Term of the City Court affirmed, with costs.
MacLean and Leventritt, JJ., concur.
Judgment affirmed, with costs.